Case 18-15161-amc          Doc 61     Filed 01/15/19 Entered 01/18/19 16:33:33                Desc Main
                                      Document     Page 1 of 2


                        UNITED STATES BANKRUTPCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:
                                                         Chapter 13
         Antoinette Nicole Marshall
                                                         Bankruptcy No. 18—15161AMC
                Debtors.



                                           ORDER

         AND NOW, this 15th day of January, 2019, the Debtor having ﬁled the above

bankruptcy case on August 4, 2018,

         AND, the Debtor having ﬁled four (4) prior bankruptcy        cases before the present case:

         Including case number   12—19268, a Chapter 13 case       ﬁled in the Eastern District of

Pennsylvania Bankruptcy Court on September 28, 2012 and dismissed on September 2, 2014 for

failure to make plan payments,

         Including case number 14~20020,   a   Chapter   13 case   ﬁled in the Eastern District of

Pennsylvania Bankruptcy Court on December 23, 2014 and dismissed on April 26, 2016 for

failure to make plan payments,

         Including case number   16—15173, a Chapter 13 case       ﬁled in tha Eastern District of

Pennsylvania Bankruptcy Court on July 21, 2016 and dismissed on March 28, 2017 for failure to

make plan payments,

         Including case number 17-17441, a Chapter       13 case   ﬁled in the Eastern District of

Pennsylvania Bankruptcy Court on November 2, 2017 and dismissed on June 25, 2018 for failure

to make plan payments,
Case 18-15161-amc            Doc 61     Filed 01/15/19 Entered 01/18/19 16:33:33                  Desc Main
                                        Document     Page 2 of 2


       AND, the docket reﬂecting that the Debtor has failed to make plan payments               as   requested

by the Chapter    13   Trustee,

       The Court ﬁnds that the debtor has ﬁled this case in bad faith. The debtor’s current

bankruptcy case is hereby DISMISSED. Accordingly it is ORDERED that the Debtor is barred

from ﬁling future bankruptcy cases for a period of 365 days, either individually or jointly,

without ﬁrst seeking court approval.      839:,   9g” In re Casse,   198 F. 3d 327 (2d Cir. 1999).

       It is also ORDERED, that should the debtor wish to ﬁle a new bankruptcy               case, she

should ﬁle a motion with this Court requesting permission to ﬁle a new bankruptcy case using

the caption   of the present   case, Bankr. 18-15161, and shall serve such     motion upon all of her

creditors and the United States Trustee.

       Upon consideration of the Application for Compensation, it is hereby ORDERED that

the Application is GRANTED. Debtor’s counsel’s fee             of $2,000   is approved.   It is further

ORDERED that the fee balance of $1,250 shall be disbursed on behalf of Debtor by the Chapter




                                                  (Mm-31y M.   CW;
                                                    United States Bankruptcy Judge
